DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and via e-mail (see attached e-mail correspondence) with Brian Miller on 11/10/2021.
The application has been amended as follows: Claim 31 is cancelled as annotated in the below based on received e-mail correspondence from Brian Miller on 11/10/2021 per MPEP § 1302.04. 

31.	(Canceled)

Allowable Subject Matter
Claims 1, 3-9, 11-16, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches limitations as noted in the previous Office Action.


sorting sets of aggregate weight values of the set of class vectors to produce a plurality of sorted aggregate weight values; selecting, for each set of sorted aggregate weight values in the plurality of sorted aggregate weight values, based on a magnitude difference between (a) a particular fall-off weight value in the set of sorted aggregate weight values and (b) a maximum aggregate weight value among a predetermined number of aggregate weight values in the set of sorted aggregate weight values, aggregate weight values in the set of sorted aggregate weight values to not include in a set of filtered class vectors, wherein the predetermined number of aggregate weight values are prior in sorted order to the particular fall-off weight value in the set of sorted aggregate weight values;	
as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Previously-cited prior art of record Barnhill is the closest available prior art. Barnhill teaches that the features in ranking whose criterion exceed the threshold are retained, but fails to teach the above-cited limitations. Remarks dated on 10/27/2021, pp. 12, are convincing. None of the prior art teaches “a magnitude difference between (a) a particular fall-off weight value in the set of sorted aggregate weight values and (b) a maximum aggregate weight value among a predetermined number of aggregate weight values in the set of sorted aggregate weight values.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Popescu et al. (US 2017/0344822 A1): teaches the semantic description of the content of an image comprising the steps consisting in receiving a signature associated with the image.
Liu et al. (US 2012/0089621 A1): teaches user interests obtained by a weighted aggregation of topic distribution vectors of content items the user accessed.
Guo et al. (US 2017/0091692 A1): teaches similarity measure between records and then clustering closely linked records to represent an organization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached at (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129